DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/417,519 dated 2 June 2021, responding to the 4 March 2021 Office Action provided in the rejection of claims 1-20, wherein 1, 4-5, 7, 9, 12-13, 15, 17, and 20 have been amended.
The objection to claims 5 and 13 as presented in the previous Office action has been withdrawn in light of Applicant’s arguments and the amendments to the claims.
Claims 1-20 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 1 March 2021 and 23 June 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Response to Arguments
Applicant’s primary argument is directed to:
(A)	Claim 1 is patentable as incorporating previously indicated allowable subject matter of claim 4 (see Applicant’s remarks, page 7), independent claims 9 and 17 are patentable for similar reasons, and claims 2-8, 10-16, and 18-20 are patentable as depending upon claims 1, 9, and 17 above, respectively.

Regarding (A), Examiner respectfully disagrees with this argument. While it is believed claim 4 as presented in its entirety in the previous Office action discloses allowable subject matter, only a portion of the subject matter of claim 4 has been incorporated into claim 1 (and similarly for claims 9 and 17). It is believed that the portion of claim 4 incorporated into claim 1 is disclosed by Fu et al. (U.S. 2017/0257432 – art made of record) for the reasons discussed below under the 35 U.S.C 103 rejection. Therefore, this argument is unpersuasive.

Allowable Subject Matter
Claims 3-4, 11-12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison, Carl M. (U.S. 2009/0154709) (Hereinafter Ellison) in view of Patel, Alpesh (U.S. 2013/0152076) (Hereinafter Patel), and further in view of Fu et al. (U.S. 2017/0257432) (Hereinafter Fu).
As per claim 1, Ellison discloses a computer-implemented method of migrating a virtual computing instance (see for example Ellison, this limitation is disclosed such that there is a method of migrating a virtual machine (i.e. claimed “virtual computing instance”) from a source to a destination; paragraph [0009]), the method comprising: 
receiving a request to migrate the virtual computing instance from a source to a destination (see for example Ellison, this limitation is disclosed such that a virtual machine migration request in the form of a request data blob is received; paragraph [0040]-[0041], Fig.3 and associated text); 
determining whether the virtual computing instance is allowed to migrate to the destination based, at least in part, on one or more stored policies (see for example Ellison, this limitation is disclosed such that logic employed by the destination in handling the virtual machine migration request uses policy to evaluate whether the destination machine will allow the migration; paragraph [0042]); and
responsive to determining that the virtual computing instance is allowed to migrate to the destination, initiating migration of the virtual computing instance to the destination (see for example Ellison, this limitation is disclosed such that if the virtual machine is allowed to migrate and policy compliance is met, the virtual machine is then migrated to the destination machine; paragraphs [0042]-[0044], Fig.4 and associated text).
	Although Ellison discloses receiving a request to migrate the virtual computing instance from a source to a destination, determining whether the virtual computing instance is allowed to migrate to the destination based, at least in part, on one or more stored policies, and responsive to determining that the virtual computing instance is allowed to migrate to the destination, initiating migration of the virtual computing instance to the second data center, Ellison does not explicitly teach that the virtual computing instance migration source is a first data center and the virtual computing instance migration destination is a second data center.
	However, Patel discloses that a virtual computing instance migration source is a first data center and a virtual computing instance migration destination is a second data center (see for example Patel, this limitation is disclosed such that in a data center environment, VMs (i.e. virtual computing instances) are migrated between data centers (i.e. VMs are migrated from a first source data center to a second destination data center, disclosing claimed “a virtual paragraph [0016]).
Ellison in view of Patel is analogous art because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Ellison by migrating VMs between data centers as taught by Patel because it would enhance the teaching of Ellison with an effective means of using the capacity or other resources of a second data center for operating virtual machines when a first data center runs of capacity or other resources (as suggested by Patel, see for example paragraph [0003]).
Although Ellison in view of Patel discloses determining whether the virtual computing instance is allowed to migrate to the second data center based, at least in part, on one or more stored policies, Ellison in view of Patel does not explicitly teach that one or more stored policies are stored in an application definition associated with an application that includes a virtual computing instance.
However, Fu discloses that one or more stored policies are stored in an application definition associated with an application that includes a virtual computing instance (see for example Fu, this limitation is disclosed such that there is a method of migrating VM-based and container-based applications (i.e. “an application that includes a virtual computing instance”) between various cloud providers in a hybrid cloud environment; paragraph [0008]. There are workflow descriptors that specify appropriate policy (i.e. workflow descriptors correspond to claimed “one or more stored policies”) for the hybrid distributed applications; paragraph [0087]. paragraph [0159]).
Ellison in view of Patel is analogous art with Fu because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Ellison in view of Patel by using descriptors and application profiles as taught by Fu because it would enhance the teaching of Ellison in view of Patel with an effective means of using policies for automatic scaling of services for VMs/containers in a hybrid distributed environment (as suggested by Fu, see for example paragraph [0087]).
As per claim 5, Ellison in view of Patel, further in view of Fu discloses the computer-implemented method of claim 1, wherein each policy of the one or more stored policies is defined as a positive condition that, when satisfied, results in a virtual computing instance migration being allowed or a negative condition that, when not satisfied, results in a virtual computing instance migration not being allowed (see for example Ellison, this limitation is disclosed such that logic employed by the destination in handling the virtual machine migration request uses policy to evaluate whether the destination machine will allow the migration. If the virtual machine is allowed to migrate and policy compliance is met, the virtual machine is then migrated (i.e. “one or more stored policies is defined as a positive condition that, when satisfied, results in a virtual computing instance migration being allowed”) to the destination machine; paragraphs [0042]-[0044], Fig.4 and associated text).
As per claim 6, Ellison in view of Patel, further in view of Fu discloses the computer-implemented method of claim 1 (see rejection of claim 1 above), Ellison further teaching the each policy of the one or more stored policies is defined with respect to source and destination that the policy applies to (see for example Ellison, this limitation is disclosed such that evaluation of whether policy is met for allowing migration may be pre-negotiated between the source and destination machine (i.e. “one or more stored policies is defined with respect to source and destination that the policy applies to”); paragraph [0042]).
Ellison does not explicitly teach that the source and destination are data centers.
However, Patel discloses that the source and destination are data centers (see for example Patel, this limitation is disclosed such that in a data center environment, VMs (i.e. virtual computing instances) are migrated between data centers (i.e. source and destination are data centers); paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Ellison by migrating VMs between data centers as taught by Patel for similar reasons as stated with respect to claim 1 above.
Regarding claim 9, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 9 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 13, it is a medium claim having similar limitations cited in claim 5.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 14, it is a medium claim having similar limitations cited in claim 6.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 17, it is a system claim having similar limitations cited in claim 1.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 1.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison (U.S. 2009/0154709) in view of Patel (U.S. 2013/0152076), further in view of Fu (U.S. 2017/0257432) as applied to claims 1, 9, and 17 above, respectively, and further in view of Okuno et al. (U.S. 2019/0095232) (Hereinafter Okuno).
As per claim 2, Ellison in view of Patel, further in view of Fu computer-implemented method of claim 1 (see rejection of claim 2 above), Patel further discloses the limitation wherein migration of the virtual computing instance to the second data center occurs (see for example Patel, this limitation is disclosed such that in a data center environment, VMs (i.e. virtual computing instances) are migrated between data centers (i.e. VMs are migrated from a first source data center to a second destination data center, disclosing claimed “migration of the virtual computing instance to the second data center”); paragraph [0016]). 
Ellison in view of Patel, further in view of Fu does not explicitly teach that, subsequent to the migration of a virtual computing instance to a destination, metadata associated with the virtual computing instance is updated with a location identifier (ID) associated with the destination and a timestamp of the migration.
However, Okuno discloses that, subsequent to the migration of a virtual computing instance to a destination, metadata associated with the virtual computing instance is updated with a location identifier (ID) associated with the destination and a timestamp of the migration (see for example Okuno, this limitation is disclosed such that upon completion of a live migration (interchangeably referred to as LM, see paragraph [0153]) of each virtual machine to a physical machine (interchangeably referred to as PM, see paragraph [0175]) as a migration destination a record is made to a schedule table (i.e. metadata associated with a virtual computing instance is updated) representing completion time of the live migration (i.e. paragraphs [0165]-[0166], [0287).
Ellison in view of Patel, further in view of Fu is analogous art with Okuno because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Ellison in view of Patel, further in view of Fu by recording VM migration completion time and destination name as taught by Okuno because it would enhance the teaching of Ellison in view of Patel, further in view of Fu with an effective means of presenting confirmation of [virtual machine] live migration execution (as suggested by Okuno, see for example paragraph [0218]).
Regarding claim 10, it is a medium claim having similar limitations cited in claim 2.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 18, it is a system claim having similar limitations cited in claim 2.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 2.

Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison (U.S. 2009/0154709) in view of Patel (U.S. 2013/0152076), further in view of Fu (U.S. 2017/0257432) as applied to claims 1, 9, and 17 above, respectively, and further in view of Banerjee, Deb (U.S. 8,631,458) (Hereinafter Banerjee).
As per claim 7, Ellison in view of Patel, further in view of Fu discloses the computer-implemented method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein one or more stored policies include at least one of a geographical location 
However, Banerjee discloses the limitation wherein one or more stored policies include at least one of a geographical location restriction requiring virtual computing instances of an application to run in a one or more countries, a policy requiring the virtual computing instances of the application to run in a secured demilitarized zone (DMZ) or a development test zone, or a policy requiring the second data center to be compliant with a PCI or federal policy (see for example Banerjee, this limitation is disclosed such there is a hybrid cloud system with a private cloud and public cloud combination (i.e. there is a first and second data center); col.5 line {64} – col.6 line {2}. Controls specified by a compliance regulation (i.e. policy) for one or more destination hosts of the hybrid cloud (i.e. second data center inclusive) must be in-scope for regulations including credit card data for PCI-DSS (i.e. policy requiring a second data center to be compliant with a PCI); col.6 lines {3}-{57}).
Ellison in view of Patel, further in view of Fu is analogous art with Banerjee because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Ellison in view of Patel, further in view of Fu by implementing compliance with PCI regulation as taught by Banerjee because PCI-DSS is a well-known payment card industry standard which software and hardware should achieve compliance with (as suggested by Banerjee, see for example col.4 lines {29}-{41}).

Regarding claim 20, it is a system claim having similar limitations cited in claim 7.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 7.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ellison (U.S. 2009/0154709) in view of Patel (U.S. 2013/0152076), further in view of Fu (U.S. 2017/0257432) as applied to claims 1 and 9 above, respectively, and further in view of Dippenaar et al. (U.S. 2015/0040127) (Hereinafter Dippenaar).
	As per claim 8, Ellison in view of Patel, further in view of Fu discloses the computer-implemented method of claim 1 (see rejection of claim 1 above), Ellison further disclosing responsive to determining that the virtual computing instance is not allowed to migrate, causing an error message (see for example Ellison, this limitation is disclosed such that logic employed by the destination in handling the virtual machine migration request uses policy to evaluate whether the destination machine will allow the migration. If the virtual machine is allowed to migrate and policy compliance is met, the virtual machine is then migrated, otherwise the source machine is notified with a suitable error code that the migration is not allowed (i.e. “responsive to determining that the virtual computing instance is not allowed to migrate…causing an error message”); paragraphs [0042]-[0044], Fig.4 and associated text).
	Although Ellison discloses responsive to determining that the virtual computing instance is not allowed to migrate, causing an error message, Ellison does not explicitly teach that migration is to a second data center.
migration is to a second data center (see for example Patel, this limitation is disclosed such that in a data center environment, VMs (i.e. virtual computing instances) are migrated between data centers (i.e. migration is to a second data center); paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Ellison by migrating VMs between data centers as taught by Patel for similar reasons as stated with respect to claim 1 above.
	Although Ellison in view of Patel discloses responsive to determining that a virtual computing instance is not allowed to migrate to a second data center, causing an error message, Ellison in view of Patel does not explicitly teach causing an error message to be displayed.
	However, Dippenaar discloses causing an error message to be displayed (see for example Dippenaar, this limitation is disclosed such that in the instance a request to create a new virtual machine instance for a virtual machine that should be migrated is denied, a virtual computer system service displays an error message; paragraph [0029]).
Ellison in view of Patel, further in view of Fu is analogous art with Dippenaar because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Ellison in view of Patel, further in view of Fu by displaying a VM instance migration error as taught by Dippenaar because it would enhance the teaching of Ellison in view of Patel, further in view of Fu with an effective means of making appropriate information available to the customer that requested a virtual machine instance (as suggested by Dippenaar, see for example paragraph [0017]).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196